       Case 2:20-cv-00102 Document 14 Filed on 11/02/20 in TXSD Page 1 of 4
                                                                                                      United States District Court
                                                                                                        Southern District of Texas

                                                                                                           ENTERED
                                                                                                       November 02, 2020
                                 UNITED STATES DISTRICT COURT
                                                                                                        David J. Bradley, Clerk
                                  SOUTHERN DISTRICT OF TEXAS
                                    CORPUS CHRISTI DIVISION

ROEL RODRIGUEZ,                                            §
                                                           §
           Petitioner,                                     §
VS.                                                        § CIVIL ACTION NO. 2:20-CV-102
                                                           §
BUTCH HEAD,                                                §
                                                           §
           Respondent.                                     §

         ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

         Pending before the Court for initial screening is Roel Rodriguez’s 28 U.S.C. §

2241 petition.1         Arguing that the evidence used against him was incompetent or

inadmissible and that the law has changed, Petitioner claims that he is actually innocent

of the offenses that were used to enhance his sentence. He also argues that he received

ineffective assistance of counsel. D.E. 1. On June 11, 2020, United States Magistrate

Judge Jason B. Libby issued a Memorandum and Recommendation (M&R, D.E. 7),

recommending that this action be dismissed. The M&R analysis concludes that the relief

requested is not available under § 2241 because it seeks to vacate Petitioner’s federal

conviction and therefore requires a motion under § 2255 directed to the Court of

Appeals—a motion that carries requirements he does not meet.2 § 2244(a).



1
  See 28 U.S.C. §§ 2244(a) (observing finality of conviction unless § 2255 is satisfied), 2255(b) (providing for
screening of habeas petition prior to ordering service on respondent); see also, D.E. 7, pp. 1-2 (authorities requiring
screening).
2
   Petitioner acknowledges that he is not entitled to bring a § 2255 motion because it would be barred by limitations.
§ 2255(f). Alternatively, it would be second or successive and his prior second or successive petition was rejected.
§ 2255(h) (allowing claims based on retroactive changes in constitutional law and newly discovered, clear and
convincing evidence supporting actual innocence); D.E. 1.
1/4
       Case 2:20-cv-00102 Document 14 Filed on 11/02/20 in TXSD Page 2 of 4




        Petitioner sought to circumvent § 2255, arguing that it is inapplicable because it is

“inadequate or ineffective” to provide the requested relief. § 2255(e) (providing an

“escape hatch” where its provisions are “inadequate or ineffective”).                                Using that

argument, he claims that his action may be brought in the first instance in this Court

under § 2241. The Magistrate Judge disagreed and recommends dismissal of the petition.

        Before the Court are Petitioner’s objections (D.E. 12),3 arguing that he is entitled

to bring his claim under § 2241 because he is claiming actual innocence with respect to

his sentence enhancements and seeks to apply an alleged change in constitutional law,

which took place after his conviction. Such arguments are available under § 2255(h), but

only if properly brought before, and approved by, the Court of Appeals.

        Petitioner argues that he should be able to bring the claim under § 2241 because a

claim of actual innocence preempts all procedural bars. D.E. 12, p. 1 (citing House v.

Bell, 547 U.S. 518 (2006) and Schlup v. Delo, 513 U.S. 298 (1995)). The cases on which

he relies do not announce such a broad rule. Rather, House held that the claim of actual

innocence must be compelling. And the only relief from procedural bars was from the

otherwise applicable federal deference to state procedural defaults that render state court

decisions final. House, 547 U.S. at 521-22. Petitioner here was not convicted in state

court and no such state procedural defaults are at issue. The decision in Schlup, which

also involved a state court conviction, was superseded by the Antiterrorism and Effective

Death Penalty Act (AEDPA) limitations on the availability of habeas corpus relief. E.g.,

3
   Petitioner filed two nearly identical documents as his objections. D.E. 11, 12. The second notes the appropriate
cause number and is accompanied by different exhibits. The Court will refer to the second set of objections and will
consider both sets of exhibits.
2/4
      Case 2:20-cv-00102 Document 14 Filed on 11/02/20 in TXSD Page 3 of 4




Jordan v. Sec'y, Dep't of Corr., 485 F.3d 1351, 1359 (11th Cir. 2007). This Court applies

the requirements of AEDPA.

          As the M&R observes, “[A] prior unsuccessful § 2255 motion, or the inability to

meet AEDPA's ‘second or successive’ requirement, does not make § 2255 inadequate or

ineffective.” Tolliver v. Dobre, 211 F.3d 876, 878 (5th Cir. 2000) (collecting cases).

Rather, the § 2255(e) savings clause is triggered if a retroactive change in the

interpretation of statutory law indicates that the petitioner was convicted of a now

nonexistent offense. Reyes-Requena v. United States, 243 F.3d 893, 903-04 (5th Cir.

2001). In such cases, § 2255(h) is ineffective because it applies only to changes in

constitutional, not statutory, law. Id. Petitioner relies primarily on Alaimalo v. United

States, 645 F.3d 1042, 1047 (9th Cir. 2011). Alaimalo is a case like Reyes-Requena in

which a post-conviction statutory construction rendered the petitioner’s conduct

incapable of guilt under the statute on which the conviction was based.

          Petitioner argues that he falls under the Reyes-Requena/Alaimalo rule.         He

observes that a post-conviction United States Supreme Court case held that a residual

clause requiring greater punishments related to violent offenses was unconstitutionally

vague when using a categorical approach to determine what constitutes a violent offense.

Johnson v. United States, 576 U.S. 591, 597 (2015). Without addressing the merits of

this argument, the Court notes that Johnson was decided nearly two years before

Petitioner filed his § 2255 motion to vacate, set aside, or correct his sentence. D.E. 2, pp.

52, 56.


3/4
      Case 2:20-cv-00102 Document 14 Filed on 11/02/20 in TXSD Page 4 of 4




       The fact that the timeline defeats his use of the § 2255(e) escape hatch is described

in a case on which Petitioner relies: “A federal prisoner should be permitted to seek

habeas corpus only if he had no reasonable opportunity to obtain earlier judicial

correction of a fundamental defect in his conviction or sentence because the law changed

after his first 2255 motion.” In re Davenport, 147 F.3d 605, 611–12 (7th Cir. 1998)

(emphasis added). If the change in the law that began in 2015 with Johnson entitled

Petitioner to relief, it did so prior to Petitioner’s first § 2255 motion filed in 2017.

Therefore, § 2255 provided an adequate remedy and the § 2241 petition is improper. The

Court OVERRULES Petitioner’s objections.

       Having reviewed the findings of fact, conclusions of law, and recommendations

set forth in the Magistrate Judge’s Memorandum and Recommendation, as well as

Petitioner’s objections, and all other relevant documents in the record, and having made a

de novo disposition of the portions of the Magistrate Judge’s Memorandum and

Recommendation      to   which   objections    were   specifically   directed,   the   Court

OVERRULES Petitioner’s objections and ADOPTS as its own the findings and

conclusions of the Magistrate Judge. Accordingly, Petitioner’s 28 U.S.C. § 2241 cause of

action is DISMISSED.

       ORDERED this 2nd day of November, 2020.

                                              ___________________________________
                                              NELVA GONZALES RAMOS
                                              UNITED STATES DISTRICT JUDGE




4/4
